Per Curiam.
The condition upon which applications of this kind may be granted is that, where the application is made by the officer, notice thereof must be given to the indemnitor or his attorney, and also to the attorney for the plaintiff. In this case no notice whatever was given to the indemnitors- and the only service was upon the attorney for the plaintiff, who it is said acted for the indemnitors in and about giving the indemnity. It is clear that this notice was entirely insufficient, as the attorney in procuring the indemnity was acting for the plaintiff, and in no manner represented the interest of the indemnitors. The language of the Code is explicit that notice must be given to the indemnitors or their attorney, and also to the attorney for the plaintiff. The point that this objection was not taken below cannot avail, because, without proof of such notice, the court never acquired jurisdiction-The order appealed from should bereversed, with $10 costs and disbursements-
All concur.